Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the initial Office action based on the application filed on Sept. 23, 2020.
Claims 1-9 are presently pending in the application have been examined below, of which, Claims 1, 5, and 6 are presented in independent form.

Priority

As required by MPEP 210-214, acknowledgement is made of applicant’s claim for priority based on Japanese Patent Application No.10 2018-56896 filed on March 23, 2018.  

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant's submissions of the Information Disclosure Statement dated 9/23/2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Objections
Claims 1, 5, and 6 are objected to because of the following informalities:  the recited “and .  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 6 is directed to a program. The recited program is reasonably interpreted as entirely software. Thus, the program is software per se and does not fit into one of the four patent-eligible subject matter categories: process, machine, manufacture, or composition of matter set forth in § 35 U.S.C. 101. Please see MPEP § 2106. Hence, the claim is non-statutory. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0063994 (hereinafter "Lei”) in view of US 2016/0210131 (hereinafter “Vangelov”).
In the following claim analysis, Applicant’s claim language is presented in boldface and 

Referring to Claim 1, Lei discloses a program update system (Lei, Fig. 1, para. 26, system 100 including a vehicle 102; para. 44, utilize the services of the on-board web server 138 to install custom applications to the telematics control unit 116) that includes:
an in-vehicle communication apparatus connected to an in-vehicle control apparatus including a control program for controlling an operation of equipment mounted in a vehicle (Lei, Fig. 1, para. 26,  an example system 100 including a vehicle 102 having an on-board web server 138 controllable by a web control application 136 of a mobile device 120 … a plurality of vehicle ECUs 106 in communication over one or more vehicle buses 108 to control the vehicle powertrain 104 and other vehicle 102 functions), and
a mobile device that can communicate with the in-vehicle communication apparatus (Lei, Fig. 1, para. 36, The vehicle 102 also includes a telematics control unit 116 having a firewall 124 and configured to communicate with paired mobile devices 120 via a wireless transceiver 118. … The system 100 also includes a mobile device 120 having a web control application 136 and in communication with an address resolution server 140 over a communications network 114; para. 37, The web server 138 may be configured to maintain an access portal accessible to mobile devices 120 over the communication network 114. In an example, the web server 138 may be configured to provide the access portal to devices connected to the web server 138 via the wireless transceiver 118; para. 52 and para. 54), and transmits, to the in-vehicle communication apparatus, update data for the control program obtained from an external server (Lei, para. 36, The web control application 136 may be an example of a mobile application installed to the mobile device 120. The web control application 136 may be , the control program being updated as a result of the in-vehicle communication apparatus transmitting, to the in-vehicle control apparatus (Lei, para. 44,  the telematics control unit 116 web server 138 software may be updated, e.g., via a downloaded update adding new features …  utilize the services of the on-board web server 138 to install custom applications to the telematics control unit 116; Fig. 7-8, para. 80, the user may browse the application store server using the mobile device 120, and may select one or more web applications to be installed to the web server 138 … the requests to install the web applications may be sent as command requests 212 to the web server 138 when the mobile device 120 is connected to the web server 138 in a web session; para. 81, At 804, the web server 138 installs new or updated web applications to the web server 138), the update data received from the mobile device (Lei, Fig. 7-8, para. 80, the user may browse the application store server using the mobile device 120, and may select one or more web applications to be installed to the web server 138 …  the requests to install the web applications may be sent as command requests 212 to the web server 138 when the mobile device 120 is connected to the web server 138 in a web session), wherein the in-vehicle communication apparatus includes: an obtaining unit configured to obtain update information indicating an update state of the control program (Lei, , para. 44,  the telematics control unit 116 web server 138 software may be updated, e.g., via a downloaded update adding new features …  utilize the services of the on-board web server 138 to install custom applications to the telematics control unit 116; Fig. 7-8, para. 75-80, the mobile device 120 receives the listing of web applications …  the web server 138 identifies new or updated [indicating an update state] web applications), and an in-vehicle transmission unit configured to transmit the obtained update information to the mobile device (Lei, Fig. 4A, para. 60, an example user interface 400-A of the access portal to the web server 138 of the vehicle 102. The user interface 400-A may be displayed on a screen or other display 402 of the mobile device 120, and may include an application listing 404 of one or more applications installed to and available on the web server 138. The application listing 404 may be retrieved by the web control application 136 from the web server 138), and the mobile device includes: a receiving unit configured to receive the update information transmitted from the in-vehicle transmission unit (Lei, Fig. 7, para. 75, displaying an access portal of the web server 138 of the vehicle 102 by the mobile device 120; para. 76, the mobile device 120 receives the listing of web applications. In an example, the mobile device 120 may request the available applications over the web session with the web server 138 established at operation 608; para. 80, the web server 138 identifies new or updated [indicating an update state] web applications), and a mobile device transmission unit configured to transmit the received update information to the external server (Lei, Fig. 8, para. 79, an example process 800 for adding web applications to the web server 138 … the process 800 may be performed by the web control application 136 of the mobile device 120 in communication with the web server 138 of the vehicle 102; para. 80, the web server 138 identifies new or updated web applications. … the user may identify one or more new applications to be installed to the web server 138. … the user may browse the application store server [the external server] using the mobile device 120, and may select one or more web applications to be installed to the web server 138). [It is noted that the program claim limitations “a mobile device that can communicate …” are  presented as intended use because the claim has not disclosed any positive action/step to perform the functions of communicating.]
transmit the received update information to the external server (Vangelov, Fig. 4, para. 72, The vehicle 31 sends the mobile device information identifying the vehicle and the specific control update … The mobile device 53 can then communicate with the server to resume downloading the control update). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Lei and Vangelov before him/her to enhance Lei’s updating method with Vangelov’s vehicle control update method, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to implement update controls in vehicle modules. Updating controls can include downloading an update to a vehicle from a server, upon interruption of the update, sending a download instruction to a proxy operating on a mobile device to resume update download at an offset location, resuming download of the update from the offset location using the mobile device, and sending the resumed part of the update from the mobile device to the vehicle when the vehicle requests an update from the proxy (Vangelov, Abstract).
Referring to Claim 2, the rejection of Claim 1 is incorporated. Lei as modified further discloses wherein the mobile device includes: a detection unit configured to detect a state of communication connection with the in- vehicle communication apparatus (Lei, Fig. 6, para. 70-74, the mobile device 120 determines whether authentication was successful …  the mobile device 120 may infer that access is granted if the web server 138 continues to communicate with mobile device 120), and a transmission control unit configured to suspend or resume transmission of update data to the in-vehicle communication apparatus depending on the detected communication connection state (Lei, Fig. 6, para. 70-74, If authentication was .
Further, Vangelov teaches resume transmission of update data to the in-vehicle communication apparatus (Vangelov, Fig. 4, para. 72, The mobile device 53 can then communicate with the server to resume downloading the control update). The motivation to combine the references is the same as set forth in the rejection of Claim 1.

Referring to Claim 3, the rejection of Claim 1 is incorporated. Lei as modified further discloses wherein the mobile device includes: a receiving unit configured to receive a selection for enabling or disabling update of the control program (Lei, Fig. 8, para. 79,  the process 800 may be performed by the web control application 136 of the mobile device 120 in communication with the web server 138 of the vehicle 102; para. 80, web server 138 identifies [ in communication with the mobile device] new or updated web applications [for enabling update of the control program]), based on the update data, and when a selection for enabling update of the control program is received, information regarding a time when the selection was received is transmitted from the mobile device transmission unit to the external server (Lei, Fig. 8, para. 79, an example process 800 for adding web applications to the web server 138 … the process 800 may be performed by the web control application 136 of the mobile device 120 in communication with the web server 138 of the vehicle 102; para. 80, the web server 138 identifies new or updated web applications. … the user may identify one or more new applications to be installed to the web server 138. … the user may browse the application store server [the external server] using the mobile device 120 [at the time when the selection was .

Referring to Claim 4, the rejection of Claim 1 is incorporated. Lei as modified further discloses wherein the update information includes information regarding a time when update of the control program was started (Vangelov, para. 46, the vehicle 31 are certain time intervals or set times queries the server 210 either directly via communication through the network 61 or using a proxy application 218 running on the portable device 53), whether or not update of the control program was successful (Vangelov, Fig. 6, para. 89, the update management application 216 notifies the user of the completed update), or a version of the updated control program (Lei, Fig. 8, para. 79, the process 800 may be performed by the web control application 136 of the mobile device 120 in communication with the web server 138 of the vehicle 102; para. 80, the web server 138 may provide identifiers of currently-installed web applications and currently version levels to the application store server, and may receive indications of which web applications have updates that are available). [It is noted that the claim limitations are presented as optional terms and only one of the options is required.].
The motivation to combine the references is the same as set forth in the rejection of Claim 1.

Referring to Claim 7, the rejection of Claim 2 is incorporated. Lei as modified further discloses wherein the mobile device includes: a receiving unit configured to receive a selection for enabling or disabling update of the control program (Lei, Fig. 8, para. 79,  the process 800 may be performed by the web control application 136 of the mobile device 120 in communication with the web server 138 of the vehicle 102; para. 80, web server 138 identifies [ , based on the update data, and when a selection for enabling update of the control program is received, information regarding a time when the selection was received is transmitted from the mobile device transmission unit to the external server (Lei, Fig. 8, para. 79, an example process 800 for adding web applications to the web server 138 … the process 800 may be performed by the web control application 136 of the mobile device 120 in communication with the web server 138 of the vehicle 102; para. 80, the web server 138 identifies new or updated web applications. … the user may identify one or more new applications to be installed to the web server 138. … the user may browse the application store server [the external server] using the mobile device 120 [at the time when the selection was received], and may select one or more web applications to be installed to the web server 138).

Referring to Claim 8, the rejection of Claim 2 is incorporated. Lei as modified further discloses wherein the update information includes information regarding a time when update of the control program was started (Vangelov, para. 46, the vehicle 31 are certain time intervals or set times queries the server 210 either directly via communication through the network 61 or using a proxy application 218 running on the portable device 53), whether or not update of the control program was successful (Vangelov, Fig. 6, para. 89, the update management application 216 notifies the user of the completed update), or a version of the updated control program (Lei, Fig. 8, para. 79, the process 800 may be performed by the web control application 136 of the mobile device 120 in communication with the web server 138 of the vehicle 102; para. 80, the web server 138 may provide identifiers of currently-installed web applications and currently version levels to the application store server, and may receive . [It is noted that the claim limitations are presented as optional terms and only one of the options is required.].
The motivation to combine the references is the same as set forth in the rejection of Claim 1.

Referring to Claim 9, the rejection of Claim 3 is incorporated. Lei as modified further discloses wherein the update information includes information regarding a time when update of the control program was started, (Vangelov, para. 46, the vehicle 31 are certain time intervals or set times queries the server 210 either directly via communication through the network 61 or using a proxy application 218 running on the portable device 53), whether or not update of the control program was successful (Vangelov, Fig. 6, para. 89, the update management application 216 notifies the user of the completed update), or a version of the updated control program (Lei, Fig. 8, para. 79, the process 800 may be performed by the web control application 136 of the mobile device 120 in communication with the web server 138 of the vehicle 102; para. 80, the web server 138 may provide identifiers of currently-installed web applications and currently version levels to the application store server, and may receive indications of which web applications have updates that are available). [It is noted that the claim limitations are presented as optional terms and only one of the options is required.].
The motivation to combine the references is the same as set forth in the rejection of Claim 1.

Referring to Claim 5, Lei as modified discloses A program update method, wherein a computer that is able to communicate with an in-vehicle control system including a control program for controlling an operation of equipment mounted in a vehicle, and transmits, to the in-vehicle control system, update data for the control program obtained from an external server is used for performing processing for: obtaining update information indicating an update state of the control program from the in-vehicle control system, and transmitting the obtained update information to the external server. [It is noted that the method claim limitations “wherein a computer that is able to communicate …” and  “for the control program obtained from an external server is used for performing processing for: obtaining update information indicating an update state of the control program from the in-vehicle control system, and transmitting the obtained update information to the external server and  presented as intended use” because the claim has not disclosed any positive action/step to perform the functions of communicating, controlling an operation, performing processing, obtaining update information, and transmitting the obtained update information.] 
The claim is essentially the same as claim 1 except is set forth the claimed invention as a method and without reciting the system components in claim 1. Accordingly, it is rejected with the same reasoning as applied hereinabove.

Referring to Claim 6, Lei as modified discloses a computer program for causing a computer that is able to communicate with an in-vehicle control system including a control program for controlling an operation of equipment mounted in a vehicle, and transmits, to the in-vehicle control system, update data for the control program obtained from an external server, to obtain update information indicating an update state of the control program from the in-vehicle control system, and to transmit the obtained update information to the external server. [It is noted that the program claim limitations “for causing a computer that is able to communicate with an in-vehicle control system including a control program for controlling an operation of equipment mounted in a vehicle, and transmits, to the in-vehicle control system, update data for the control program obtained from an external server, to obtain update information indicating an update state of the control program from the in-vehicle control system, and to transmit the obtained update information to the external server” are  presented as intended use because the claim has not disclosed any positive action/step to perform the functions of communicating, controlling an operation, obtaining update information, and transmitting the obtained update information.]
The claim is essentially the same as claim 1 except is set forth the claimed invention as a program and without reciting the system components in claim 1. Accordingly, it is rejected with the same reasoning as applied hereinabove.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0121628 teaches a transceiver and a computing platform of a vehicle, programmed to display a user interface of applications executed by a mobile device connected via the transceiver, execute a preview application including a function to download a full version of the application to the mobile device, and responsive to selection of the function, send a request to the mobile device to download the full version of the application, wherein the preview application includes only a portion of the functionality of the full version of the application; and 
US 2012/0323402 teaches a server that is capable of transmitting and receiving various kinds of information through the Internet between the on-vehicle apparatus installed on the vehicle and between the mobile device carried by the user of the vehicle, by the 
CN 106598636 teaches providing the firmware upgrading method and device for unmanned aerial vehicle; the upgrade firmware via the routing device sent to the unmanned apparatus to make the module upgrade firmware to the firmware upgrade; wireless communication, to unmanned firmware upgrade by unmanned firmware upgrading of mobile terminal; and 
CN 105260198 teaches providing the user interface 300 to the user via the display of the mobile device 53, and can receive the positive control 304 of the receiving mobile device 53 associated with the vehicle 31 user input.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAXIN WU whose telephone number is (571)270-7721.  The examiner can normally be reached on M-F (7 am - 11:30 am; 1:30- 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached at (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/DAXIN WU/
Primary Examiner, Art Unit 2191